Title: From Alexander Hamilton to William Seton, 3 October 1791
From: Hamilton, Alexander
To: Seton, William



Treasury DepartmentOctober 3. 1791.
Sir,

I do not find among the papers of the office any return of the investment of the last fifty thousand dollars in purchases of the debt; though I have a confused recollection of having received it. I therefore request that it may be forwarded, if not yet sent, or a duplicate, if a return has already been made.
I request also, that you will cause the requisite steps to be taken, for effecting a transfer of the whole amount of the debt purchased, to the Books of the Treasury; as the session of Congress approaches, and it is an express requisite of the Act that a report be made to that body of all preceding purchases, within fourteen days after the commencement of each session; in order to which it is necessary that they be first placed on the books of the Treasury. I beg your immediate attention to the matter.
With great consideration,   I remain Sir,   Your obedt. servant
A Hamilton William Seton Esq.
